UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one, for descriptions, see Instruction I above): [ ] Merger[X] Liquidation[ ] Abandonment of Registration[ ] Election of status as a Business Development Company 2. Name of fund: MLIG Variable Insurance Trust (the “Trust”) 3. Securities and Exchange Commission File No.: 811-21038 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application[] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 1700 Merrill Lynch
